UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2620



GILBERT M. KOVER,

                                             Plaintiff - Appellant,

          versus

WESTINGHOUSE ELECTRIC CORPORATION,

                                              Defendant - Appellee.



                             No. 95-2621



GERALD P. STARR,

                                             Plaintiff - Appellant,

          versus

WESTINGHOUSE ELECTRIC CORPORATION,

                                              Defendant - Appellee.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-94-
3001-MJG, CA-94-3002-MJG)

Submitted:   February 7, 1996           Decided:     February 21, 1996
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Gilbert M. Kover, Gerald P. Starr, Appellants Pro Se. Glen David
Nager, Robert H. Klonoff, JONES, DAY, REAVIS & POGUE, Washington,
D.C.; Steven Thomas Catlett, JONES, DAY, REAVIS & POGUE, Columbus,
Ohio; Brian K. Williams, Assistant General Counsel, WESTINGHOUSE
ELECTRIC CORPORATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants appeal from the district court's orders dismissing

their complaints alleging violations of the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621-34 (West
1985 & Supp. 1995). We have reviewed the records and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Kover v. Westing-
house Electric Corp., No. CA-94-3001-MJG; Starr v. Westinghouse

Electric Corp., No. CA-94-3002-MJG (D. Md. Aug. 2, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED



                                2